CHILTON, C. J.
— This was an action of trespass, brought against the justice of the peace who issued an execution and the constable who levied it, by the party whose property was seized under it.
The rule is, that trespass will not lie for an act done under a process which is valid on its face, and which regularly issues from a court of competent jurisdiction; but if the court which issued the process had no jurisdiction, then it is void, and furnishes no protection either to the officer executing or the court issuing it. Watson on Sheriffs, 55; Sewell on Sheriffs, 100-1; 11 Mass. R. 500 ; ib. 507; 8 ib. 79; 2 Strobh. Rep. 3; 9 Ala. 931.
In the case before us, the justice had no jurisdiction to render judgment for cost, and consequently no authority by law to issue an execution for it; and the process being void, both he and the constable are liable for any injury which is the immediate result of it.
The judgment must be reversed, and the cause must be remanded.